Title: To George Washington from Daniel Parker, 30 October 1783
From: Parker, Daniel
To: Washington, George


                        
                            Sir
                            New york Octr 30th 1783
                        
                        I have the Pleasure to Inform your Excellency that Mr John Broome arrived in this City last Eve’g from
                            Newhaven in Connecticut which place he left the same Day. he has brought a Boston News paper of the 23rd
                            Inst. which Informs us the Robin hood had Arrived at Boston in Thirty-Six Days from London, and that the Letters &
                            Accounts by this Vessell say the Definitive Treaty was Positively Sign’d on the 3rd of September.
                        The Inclosed Paper of this Day, contains the Account given in the Boston Paper of that Date.
                        Major Upham acquainted me last Eve’g that Sir Guy Carleton Continues to mention the middle of the next Month,
                            for the evacuation of this City and that every Preparation is made to effect it at that Time, provided the Transports
                            arrive from Nova Scotia, that are Expected next week.
                        Yesterday Two large Transports, that was not expected, arrived from the West Indies—I have no doubt but a
                            sufficient number will be here to effect that Purpose by the Time Mention’d. I have the honor to be with the greatest
                            Respect, your Excellencys Faithfull & Obedt Servt
                        
                            Danl Parker
                        
                    